Judgment modified on the facts by increasing the amount of the award to $27,544.35, and as modified affirmed, with costs to the claimant. Certain findings of fact disapproved and reversed and new findings made. Memorandum: The Court of Claims has awarded the claimant a judgment in the amount of $15,644.35 for damages because of injuries sustained by her. Included in this total the court has specified $11,000 for her personal injuries, pain and suffering and for the permanency and for future pain and suffering; $2,544.35 for damage to her car, medical expense, loss of personal property and miscellaneous expenses; and $2,100 for loss of earnings. We find the award inadequate, particularly the item of $11,000 for her personal injuries, etc., and we increase that award to $17,000, which we find is reasonable and proper. We also find the item of $2,100 for loss of earnings inadequate and find that that award should be increased to $8,000. The total award therefore should be increased to $27,544.35, which we find is the amount of damages sustained by plaintiff because of her injuries. All concur. (Cross appeals from a judgment of the Court of Claims, for claimant in an action for damages for personal injuries and for property damage to claimant’s automobile, resulting from negligent condition of State highway.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.